Order entered August 28,-1968, denying, without a hearing, a petition for a writ of error coram nobis unanimously reversed on the law and a hearing directed as.to whether defendant was deprived of his right to appeal because of failure to have counsel during the period of time during which an appeal could be taken. The allegations in the petition are sufficient to require a hearing. (People v. Callaway, 24 N Y 2d 127; People v. Montgomery, 24 N Y 2d 130; People v. Ramsey, 23 N Y 2d 656; People v. Sullivan, 32 A D 2d 514.) Concur — • Stevens, P. J., Tilzer, McGivern, McNally and Macken,. JJ.